

Exhibit 10.2


AMENDMENT


This AMENDMENT (the “Amendment”), dated as of June 15, 2016, is entered into by
and between NCI Building Systems, Inc., a Delaware corporation (“NCI”), and
Norman C. Chambers (“Executive”).
WHEREAS, NCI and Executive are parties to that certain Employment Agreement (the
“Agreement”), dated as of September 1, 2015; and
WHEREAS, NCI and Executive intend hereby to amend certain matters in the
Agreement as set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, and
intending to be legally bound hereby, the parties hereto agree as set forth
below:
1.
Clause (2) of Section 3(a) of the Agreement is hereby amended as follows (with
additions indicated in bold and underlined):

(2) Executive shall be eligible to receive a prorated annual bonus for the
Fiscal Year of Termination based upon the elapsed number of days in the Fiscal
Year of Termination through the date of termination applied to the bonus, if
any, that would have been earned by Executive for such fiscal year if he had
remained employed on the normal payment date of such bonus, based on actual
performance under applicable financial metrics (the “Pro Rata Bonus”), payable
at the time that annual bonuses are paid to employees, or such later date as may
be required pursuant to Section 4(j) hereof.
2.
Section 3(d) of the Agreement is hereby amended as follows (with additions
indicated in bold and underlined and deletions indicated in strikethrough text):

If a Change in Control shall occur (which, for avoidance of doubt, shall have
the same meaning as under the 2003 Plan, as amended by the First Amendment to
the 2003 Plan, dated as of June 1, 2016, as applicable to equity awards granted
on or following May 31, 2016 set forth in the 2003 Plan as modified by the 2014
LTI Award Agreement but shall not be deemed to have occurred solely as a result
of investment funds affiliated with Clayton, Dubilier & Rice, LLC selling equity
securities currently held by them as of the date of this Agreement in the public
market) prior to March 31, 2018 and Executive’s employment is terminated by NCI
without Cause or by the Executive with Good Reason upon or following the Change
in Control and prior to March 31, 2018, or if Executive’s employment is
terminated by NCI prior to March 31, 2018 without Cause or by Executive with
Good Reason during a Potential Change in Control Period, then, in lieu of any
payment under Section 3(a), Executive shall be entitled to be paid, as severance
pay, an amount equal to the sum of (i) two times Executive’s base salary at an
annual rate as determined pursuant to Section 3(a)(1)(A) or (B), as applicable,
(ii) two times the Executive’s target annual bonus under the Bonus Plan and
(iii) the Pro Rata Bonus. Any amounts payable to Executive pursuant to this
Section 3(d) shall be paid in a single lump sum in cash within sixty (60) days
following the date of termination, or such later date as may be required
pursuant to Section 4(j) hereof; provided, however, that the Pro Rata Bonus
shall be payable at the time indicated in Section 3(a)(2) hereof.
The Executive agrees that the definition of Change in Control set forth in the
2003 Plan, as amended by the First Amendment to the 2003 Plan, dated as of June
1, 2016, as applicable to equity awards granted on or following May 31, 2016,
shall apply for all purposes under the compensation plans and benefit
arrangements of NCI to which the Executive is a party (including equity awards)
such that, if a transaction or other event would not be a Change in Control
under the definition set forth in the 2003 Plan, as amended by the First
Amendment to the 2003 Plan, dated as of June 1, 2016, as applicable to equity
awards granted on or following May 31, 2016, but would be a Change in Control
under another such plan or arrangement, such transaction or other event shall
also not be a Change in Control under such other plan or arrangement.
3.
The following shall be inserted as Section 3(i) of the Agreement:

(i)    For purposes of this Agreement, the following terms shall have the
following meanings:
(i)
A “Potential Change in Control” of NCI shall be deemed to have occurred, if:

(1)
NCI enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control of NCI;

(2)
any person (including NCI) publicly announces an intention to take or to
consider taking





--------------------------------------------------------------------------------





actions which if consummated would constitute a Change in Control of NCI; or
(3)
the Board (excluding Executive, if he is then a member of the Board) adopts a
resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.

(ii)
“Potential Change in Control Period” means the period beginning on the date the
Potential Change in Control occurs and ending as of the earlier of (i) the date
on which a Change in Control occurs or (ii) the date the Board makes a good
faith determination that the risk of a Change in Control has terminated. In
addition, Executive’s employment shall be deemed to have been terminated during
a Potential Change in Control Period if such termination occurs prior to a
Change in Control and (x) at the request of the counterparty in such Change in
Control or (y) otherwise reasonably in anticipation of such Change in Control,
and such Change in Control actually occurs.



4.
The following shall be inserted as Section 4(p) of the Agreement:

(p)    Attorneys’ Fees. In the event of any suit or judicial proceeding (other
than an arbitration proceeding) between NCI and Executive with respect to this
Agreement, the court in which such suit is decided may award reasonable
attorneys’ fees and costs, as actually incurred and including, without
limitation, attorneys’ fees and costs incurred in appellate proceedings to the
party that prevails in such dispute; provided, however that in respect of a suit
that arises in respect of matters occurring during a Change in Control
Protection Period or following a Change in Control, only Executive will be
entitled to recover the attorneys’ fees and costs under the circumstances
described in this Section.
5.
Except as amended hereby, the Agreement shall remain in full force and effect.
After giving effect to this Amendment, each reference in the Agreement to “this
Agreement,” “hereof,” “hereunder,” “herein,” “hereby” or words of like import
referring to the Agreement shall refer to the Agreement, as amended by this
Amendment. For purposes of this Amendment and the Agreement, the defined term
“2003 Plan” refers to the NCI Building Systems, Inc. 2003 Long-Term Stock
Incentive Plan (As Amended and Restated Effective as of October 16, 2012), and
the reference to NCI’s Amended and Restated 2003 Long-Term Incentive Plan in
Section 2(a)(iii) of the Agreement is a typographical error.



6.
The interpretation, construction and performance of this Amendment shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware without regard to the principle of conflicts of laws. This
Amendment may be executed in counterparts, each of which shall be deemed an
original. This Amendment may be executed and delivered in .pdf or other
electronic form, and entry into this Amendment using any such method and
delivery shall be fully effective.



7.
Effective Date. The amendment contemplated hereby shall be effective as of the
date first written above.

(Signatures on following page)


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Executive has hereunto set his hand, and NCI has caused
these presents to be executed in its name on its behalf, all as of the effective
date hereof.
NCI BUILDING SYSTEMS, INC.
 
By:
Todd R. Moore
Its:
EVP & General Counsel
 
 
EXECUTIVE
 
Norman C. Chambers





3